DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-35 in the reply filed on 09/09/2022 is acknowledged.
Claims 36-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/09/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 10-12, 14-15, 21-26, and 32-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fortin et al. (US 2017/0077537 A1; hereinafter Fortin).
Regarding claims 1, 10, and 21, Fortin teaches a heat sealable barrier coatings for paperboard comprising a paper sleeve (100) having an inner surface and an outer surface and comprising overlapping side edges defining a sidewall seam (310); a top portion (315) defining top opening; a bottom portion (320) defining a bottom opening; and a side wall portion extending between the top portion and the bottom portion (see Fig. 3); a paper bottom, affixed to the bottom portion and closing the bottom opening, and having an inner surface and an outer surface; and a multi-layer, aqueous-based, styrene-free, acrylic coating (see Par. 0012) applied to the inner surface of at least the paper sleeve comprising a barrier layer (see Par. 0022-0025) confronting the inner surface of at least the paper sleeve; and a top coat (see Par. 0023) confronting the barrier layer.  Examiner considers the optional primer coating (see Par. 0023) to be a second barrier layer applied to the inner surface.
Regarding claim 2, Fortin teaches a cup wherein the top coat comprises a heterogenous emulsion polymer particle core-shell particle (see Par. 0004).
Regarding claim 3, Fortin teaches a cup wherein the barrier layer comprises an emulsion homogenous polymer particle (see Par. 0014).
Regarding claim 4, Fortin teaches a cup wherein the heterogenous emulsion polymer comprises a mixture of monomers including methyl methacrylate, butyl acrylate, and (meth)acrylic acid (see Par. 0013).
Regarding claim 6, Fortin teaches a cup wherein the barrier layer and the top coat have different glass transition temperatures Tg (see Par. 0010).
Regarding claims 7-8, Fortin teaches a cup wherein the barrier layer has a Tg of -50 °C to 40 °C, the core in the top coat has a Tg of -50 °C to 80 °C, and the shell in the top coat has a Tg of -20 °C to 107 °C (see Par. 0018-0020).
Regarding claims 11-12, 22-26, and 32-33, Fortin teaches a cup wherein the primer coat has at least one of PVOH emulsion particles, acrylic emulsion particles, or a mixture of both (see Par. 0012-0013).
Regarding claims 14-15, Fortin teaches a cup wherein the primer coat and base coat have different additives (see Par. 0035).
Regarding claims 34-35, Fortin teaches a cup wherein the first multi-layer, styrene- free, acrylic coating adheres the overlapping edges of the sidewall seam (see Par. 0032).
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fortin.
Regarding claims 5 and 9, Fortin discloses the claimed invention except for the weight ratio of the core of the methyl methacrylate to butyl acrylate being in the range from 1:99 to 99:1; and wherein the barrier layer has a coat weight of 6-18 g/m2 and the top coat has a coat weight of 4-8 g/m2.  However, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Fortin’s cup to have the weight ratio fall within 1:99 to 99:1 of butyl acrylate to methyl methacylate; and the coat weights fall within the requisite weight ranges, since it has been held that where the general conditions of a claim are disclosed the prior art, discovering the optimum or workable ranges involves only routine skill in the art since there would be no change in the function of the sealed cup due to changing the weight ratio.  In re Aller, 105 USPQ 233.
10.	Claim(s) 13, 16-20, and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fortin in view of Westvaco (WO 2012/064478 A1).
	Regarding claims 13, 16-20, and 27-31, Fortin discloses the claimed invention except for a biocide additive.  Westvaco discloses a double wall barrier paperboard cup wherein a primer coat further comprises a biocide additive (see Par. 0033).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Fortin’s barrier to include a biocide additive in order to further ensure a seal that is hermitically sealed, as taught by Westvaco (Par. 0048-0052).
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734